UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-6223



RAYMOND STEWART,

                                              Plaintiff - Appellant,

          versus


DR. JARRETT, HVCC Doctor,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.   Robert G. Doumar, Senior
District Judge. (2:05-cv-00549-RGD)


Submitted: April 27, 2006                        Decided: May 8, 2006


Before NIEMEYER and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Raymond Stewart, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Raymond   Stewart   appeals    the    district   court’s   order

dismissing without prejudice his 42 U.S.C. § 1983 (2000) action for

failure to comply with a court order regarding filing fees.               We

have     reviewed   the   record   and     find   no   reversible      error.

Accordingly, we affirm for the reasons stated by the district

court.     See Stewart v. Jarrett, No. 2:05-cv-00549-RGD (E.D.Va.

Jan. 19, 2006).     We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                                    AFFIRMED




                                   - 2 -